t c memo united_states tax_court humes houston hart petitioner v commissioner of internal revenue respondent docket no filed date humes houston hart pro_se george d curran for respondent memorandum opinion vasquez judge respondent determined deficiencies in and additions to petitioner's federal income taxes as follows year deficiency dollar_figure big_number additions to tax sec_6651 dollar_figure big_number --- the issues for decision are whether petitioner was a dealer a trader or an investor with respect to losses he sustained in buying and selling stock during and alternatively whether losses petitioner sustained in from the sale of stock to satisfy a margin call requirement are deductible as either a casualty or theft_loss whether petitioner may deduct a dollar_figure net_operating_loss nol in whether petitioner may deduct as charitable_contributions certain payments he made in and whether petitioner is entitled to a deduction under sec_215 a for amounts paid to his former spouse in prior to the entry of a state court order for support and whether petitioner is liable for the addition_to_tax under sec_6651 for the years and for convenience we combine our findings_of_fact and opinion under each separate issue heading we note that for all of the issues petitioner has the burden of proving error in respondent's determinations rule a 290_us_111 some of the facts have been stipulated and are so found the stipulation of facts and the accompanying related issues are the classification of dividend income received on the stock margin interest and other investment_expenses related to holding the stock petitioner reported these items on a schedule c profit or loss from business or profession all section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure exhibits are incorporated herein by this reference at the time the petition was filed petitioner maintained a permanent legal address in waynesville north carolina dealer trader or investor during the years in issue petitioner was employed full time as an information systems engineer--first by general electric co until date and then by systems planning corp until date petitioner began investing in the stock market in until date petitioner considered himself an investor after which he considered himself a securities trader and dealer beginning with his individual federal_income_tax return petitioner reported all activity relating to his stock purchases and sales such as dividend income investment_expenses and gains and losses on schedule c petitioner considered his stock activity a part-time endeavor during his full-time employment with general electric co and systems planning corp petitioner committed approximately hours of his free time each week to this activity petitioner listened to the radio for stock reports and prices during his lunch hour during the evenings at home he studied newspaper quotations books magazine articles ran commercial software on his computer and analyzed stock market data petitioner gave his trading instructions to his broker in the morning prior to the market opening petitioner did not hold any licenses or other professional certifications in the securities industry petitioner conducted all of his purchases and sales of securities either through a full service or discount broker petitioner maintained brokerage accounts with ferris co inc painewebber inc and first union brokerage services inc during the years in issue all of petitioner's stock transactions were engaged in solely for his own account petitioner's stock activity is summarized as follows month month month account ferris co ferris co ferris co ferris co ferris co ferris co ferris co ferris co painewebber ferris co ferris co painewebber ferris co painewebber ferris co painewebber account painewebber painewebber painewebber painewebber painewebber painewebber painewebber painewebber painewebber painewebber painewebber painewebber purchase sec_1 purchase sec_4 sale sec_1 sales account painewebber purchase sec_1 sale sec_1 painewebber painewebber painewebber painewebber first union painewebber painewebber first union painewebber painewebber painewebber2 petitioner closed his ferris co brokerage account in date petitioner closed his painewebber brokerage account in date petitioner reported schedule c losses of dollar_figure in dollar_figure in and dollar_figure in resulting from his stock activity respondent disallowed petitioner's schedule c losses for and respondent determined that petitioner was not a dealer or trader in securities and that the net losses he realized were capital losses subject_to the limitations of sec_165 and sec_1211 respondent also determined that petitioner's stock transactions were reportable on schedule d his investment_expenses were reportable on schedule a and his dividend income was reportable on schedule b petitioner argues that he was either a dealer or trader in securities and the losses and related items therefrom were properly reportable on schedule c sec_165 generally provides a deduction for any loss sustained during the taxable_year and not compensated by insurance or otherwise sec_165 however provides that losses from the sales of capital assets should be allowed only to the extent allowed under sec_1211 and sec_1212 sec_1221 defines capital assets as any property held by the taxpayer whether or not connected with his trade_or_business sec_1221 however creates an exception to the definition of a capital_asset stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business consequently taxpayers unless they are dealers generally recognize capital_gain or loss upon the sale_or_exchange of their stock rather than ordinary gains or losses in determining whether a taxpayer who is purchasing and selling securities is engaged in a trade_or_business courts have distinguished between a dealer a trader and an investor see 889_f2d_29 2d cir revg on another issue affg in part and remanding tcmemo_1988_264 see also 721_f2d_810 fed cir a dealer does not hold securities as capital assets if held in connection with his trade_or_business a dealer falls within the sec_1221 exception to capital_asset treatment because he deals in property_held_primarily_for_sale to customers in the ordinary_course_of_his_trade_or_business a trader on the other hand holds securities as capital assets whether or not such assets are held in connection with his trade_or_business a trader does not have customers and is therefore not considered to fall within an exception to capital_asset treatment 89_tc_445 16_tc_1026 petitioner concedes on brief and on stipulation that he did not hold his stock as inventory he did not sell to customers and he did not hold any licenses or certifications within the securities industry we hold that petitioner was not a dealer therefore the stocks petitioner purchased and sold were capital assets in his hands and the net losses were capital losses consequently if petitioner was engaged in the trade_or_business of buying and selling stocks it was as a trader rather than as a dealer unlike an investor a trader's expenses are deducted in determining adjusted_gross_income rather than as itemized expenses moreover interest_paid on loans used to purchase or carry the trader's positions is not subject_to the investment_interest limitations of sec_163 see king supra paoli v commissioner tcmemo_1988_23 in determining whether a taxpayer who manages his own investments is a trader we consider the following nonexclusive factors the taxpayer's investment intent the nature of the income to be derived from the activity and the frequency extent and regularity of the taxpayer's securities transactions moller v united_states supra pincite mayer v commissioner tcmemo_1994_209 thus a taxpayer is engaged in contrast to trade_or_business_expenses a taxpayer's investment-related expenses that are deductible under sec_212 are subject_to a limitation under sec_67 and do not reduce alternative_minimum_taxable_income in carrying_on_a_trade_or_business as a securities trader only where both of the following are true the taxpayer's trading activity is substantial king v commissioner supra pincite mayer v commissioner supra in this regard the taxpayer's trading activity must be frequent regular and continuous enough to constitute a trade_or_business sporadic trading does not constitute a trade_or_business 480_us_23 the taxpayer seeks to catch the swings in the daily market movements and to profit from these short-term changes moller v united_states supra pincite 530_f2d_1332 9th cir affg tcmemo_1974_164 liang v commissioner 23_tc_1040 rather than to profit from the long-term holding of investments estate of yaeger v commissioner supra pincite mayer v commissioner supra in connection with this courts look at whether the taxpayer's securities income is principally derived from frequent and substantial sale of securities rather than from dividends interest or long-term appreciation moller v united_states supra pincite king v commissioner supra pincite liang v commissioner supra pincite petitioner does not meet the first prong of this two-part test in each year in issue his trading was not substantial petitioner was not frequent regular or continuous in his trading as shown by the above summary we conclude that petitioner was an investor in securities and not a trader as such he was not conducting a trade_or_business see eg purvis v commissioner supra pincite taxpayer was merely an investor where among other things his sales of stock were not regular and continuous paoli v commissioner tcmemo_1991_ taxpayer consummated securities sales during the year at issue involving approximately dollar_figure million worth of stock or options however taxpayer was merely an investor where sales of stocks were not sufficiently regular and continuous during the entire year to constitute a trade_or_business casualty or theft_loss on date black monday the dow jones industrial average substantially declined petitioner's ferris co account likewise declined in value petitioner's broker at ferris co made a margin call on petitioner on date petitioner was required to sell various stocks in his ferris co account to meet his margin requirement petitioner argues that he is entitled to deduct the loss which he incurred on the sale of this stock to satisfy his margin requirement as either a casualty or theft_loss petitioner contends that he suffered a casualty_loss in that he suffered a sudden and catastrophic loss in the value of his stock portfolio which was realized the following day when he was required to liquidate his trading account to meet his margin requirement petitioner contends that the events of date were a once only occurrence no stock market decline in history has been so sudden or extensive whatever the historical significance of black monday may be petitioner must nevertheless prove that this loss arose from a casualty within the meaning of sec_165 petitioner has failed to do so the loss sustained by petitioner resulted not from a casualty but from the sale of his stock to satisfy his margin requirement this sale was not a casualty_loss within the meaning of the statute which generally contemplates some physical damage to the taxpayer's property see 48_tc_430 28_tc_717 affd 252_f2d_425 4th cir we also note that losses which result from the mere fluctuation in value are not deductible as casualty losses see eg 407_f2d_838 9th cir affg 48_tc_245 sec_1_165-4 income_tax regs alternatively petitioner argues that the losses he sustained from meeting his margin call were the result of theft perpetrated by ferris co or one of its agents sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise including losses arising from theft sec_165 petitioner has the burden of showing that a theft_loss occurred rule a a deduction for a theft_loss can only be sustained if a theft occurred under the applicable state law 63_tc_736 affd without published opinion 523_f2d_1053 5th cir petitioner did not introduce any evidence at trial which would support a finding that any of his stock_or_securities were stolen to the contrary the record shows that the loss petitioner sustained resulted from the sale of his stock to satisfy his margin requirement petitioner has failed to establish that he is entitled to a theft_loss see eg marr v commissioner tcmemo_1995_250 net operating losses on his return for petitioner claimed a net operating carryover deduction in the amount of dollar_figure in her notice_of_deficiency respondent disallowed the nol deduction for petitioner offered no evidence or testimony at trial with respect to the source or how he arrived at this deduction petitioner's tax_return simply shows net_operating_loss dollar_figure furthermore petitioner's return for the year reflects that his dollar_figure loss from his stock activity was fully offset by his wages and other income petitioner contends that he sustained the nol from his stock activity in which he was either a dealer or a trader respondent contends that petitioner is not entitled to the nol deduction claimed for because he presented no evidence to substantiate the claimed nol_carryover from we agree with respondent we have found that petitioner was not a dealer or a trader but an investor for the and years consequently petitioner's losses from his stock activity were capital losses petitioner's entry on his return is not evidence that a loss has been incurred see 71_tc_633 62_tc_834 petitioner has failed to sustain his burden of proving that he is entitled to an nol deduction for consequently respondent's disallowance is sustained charitable_contribution_deduction we must consider whether petitioner is entitled to additional charitable_contribution deductions in the amounts of dollar_figure and dollar_figure for the and taxable years respectively petitioner deducted dollar_figure and dollar_figure respectively for contributions made by cash or check on his and income_tax returns respondent allowed charitable_contributions of dollar_figure and dollar_figure for and respectively respondent contends that petitioner substantiated only dollar_figure of his charitable_contributions for and none for petitioner argues that although he does not have the canceled checks or supporting documentation the claimed amounts are deductible as they are based on his estimates from past years' patterns of charitable giving in general a taxpayer is entitled to deduct charitable_contribution payments made during the taxable_year to or for_the_use_of certain types of organizations sec_170 c a taxpayer is required to substantiate charitable deductions records must be maintained sec_6001 sec_1_6001-1 income_tax regs petitioner testified that he cannot substantiate the claimed amounts because his former spouse took his tax records when they divorced including his canceled checks and bank statements we find petitioner's argument unpersuasive petitioner has failed to substantiate his charitable_contributions respondent's determination with respect to this issue is sustained alimony deduction we must decide whether petitioner is entitled to a deduction of dollar_figure for alimony paid during petitioner's wife filed for divorce on date on date a hearing was held with respect to the pending divorce action before the master of chancery for howard county maryland based upon the record established at that hearing the circuit_court for howard county entered a pendente lite support order ordering support payments during a pending suit for divorce hereinafter the order on date the divorce became final in date petitioner substantiated that he made dollar_figure in support payments during petitioner also claimed as alimony dollar_figure that his former spouse withdrew from their joint savings account in petitioner argues that he is entitled to deduct this amount pursuant to the order we disagree sec_215 permits a deduction for the payment of alimony during a taxable_year sec_215 defines alimony as alimony which is includable in the gross_income of the recipient under sec_71 sec_71 defines alimony or separate_maintenance as any cash payment meeting the four criteria provided in subparagraphs a through d of that section accordingly if any portion of the payments made by petitioner fails to meet the four enumerated criteria that portion is not alimony and is thus not deductible by petitioner respondent contends that the requirement of subparagraph a has not been satisfied sec_71 defines alimony or separate_maintenance payments as any payment made in cash if such payment is received by a spouse under_a_divorce_or_separation_instrument divorce_or_separation_instrument is defined in sec_71 as a decree or written instrument meeting any of the requirements in subparagraphs a b or c the order issued by the circuit_court is a decree ordering petitioner to make support payments to his wife sec_71 however payments made prior to the entry of a support decree are not deductible under sec_215 54_tc_1702 affd without published opinion ustc par aftr 2d 4th cir jachym v commissioner tcmemo_1984_181 see also white v commissioner tcmemo_1984_65 there is no evidence in the record of any other instrument satisfying the requirements of sec_71 these payments therefore are considered voluntary in nature as they were not mandated by a qualifying divorce instrument at the time they were made thus they do not qualify as alimony for federal_income_tax purposes even though the instrument is made retroactive to the date of the earlier payments see eg white v commissioner supra all of the claimed alimony payments were made before the circuit_court entered the order accordingly the payments are not deductible and we sustain respondent's determination with respect to this issue delinquency penalty petitioner filed federal_income_tax returns for the taxable years and on date respondent determined that petitioner is liable for an addition_to_tax under sec_6651 because he failed to timely file his and federal_income_tax returns or show that his delinquent filing was due to reasonable_cause sec_6651 imposes a monthly charge equal to percent of the amount of tax that should have been shown on the return subject_to a maximum charge of percent the addition_to_tax imposed under sec_6651 does not apply if petitioner can prove that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file the return within the prescribed time sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner's and federal_income_tax returns were due with extensions on date and date respectively petitioner filed his and returns on date in response to an inquiry from the collection_division of the internal_revenue_service well after the due dates petitioner argues that he could not have filed his and returns on time because he was involved in an adversarial divorce and that his wife had possession of his tax records petitioner also argues that since he estimated that he was due a refund for the and taxable years it was not a priority for him to file these returns we are not persuaded by petitioner's arguments the unavailability of records does not necessarily establish reasonable_cause for failure_to_file timely see 92_tc_899 delinquency penalty upheld where petitioner did not show what documents were still needed or what actions were taken to obtain such documents an individual must file a timely return based on the best information available he may then file an amended_return if necessary 79_tc_298 petitioner testified that he could have secured all of the necessary information to prepare and timely file his and returns from other sources petitioner has failed to prove that his untimely filing was due to reasonable_cause and not due to willful neglect accordingly we sustain respondent's determination that petitioner is liable for the addition_to_tax under sec_6651 for and we have considered all arguments made by petitioner and to the extent not addressed above find them to be without merit to reflect the foregoing decision will be entered for respondent
